








                            


EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is between Rackspace US, Inc.
("Company") and Joe Saporito (“Employee”).


1.
TERM OF EMPLOYMENT



This Agreement commences March 11, 2015 (“Effective Date”), and ends on March
31, 2017 (the "Employment Period, and shall thereafter be automatically extended
for one year periods unless either Company or Employee gives written notice of
non-renewal on or before January 31, 2017 (but not before January 1, 2017), or
annually on or before January 31 thereafter (but no earlier than January 1).
Notice of non-renewal may only be given between January 1 and January 31. The
term “Employment Period” shall refer to the Employment Period if and as so
extended.


2.
TITLE AND EXCLUSIVE SERVICES



(a)
Title and Duties. Employee’s title is Chief Accounting Officer, and he will
perform job duties that are usual and customary for this position. The Company
reserves the right to assign to the Employee duties of a different nature,
either additional to, or instead of, those referred to above, it being
understood that Employee will not be assigned duties which Employee cannot
reasonably perform.



(b)
Exclusive Services. Employee shall not be employed or render services elsewhere
during the Employment Period. Notwithstanding the foregoing, Company agrees to
allow Employee to continue to serve in his position as Director with US
Dataworks, Inc.



3.
COMPENSATION AND BENEFITS



(a)
Base Salary. Employee shall be paid a base salary of Three Hundred Thousand
Dollars ($300,000) effective February 21, 2015 and shall be eligible for
increases in base salary consistent with Company’s ordinary compensation cycles
and process.



(b)
Bonus. Employee is eligible for a bonus target set as a percentage of annual
salary, subject to the Rackspace Cash Bonus Plan and as approved by the board of
directors or compensation committee.



(c)
Equity. Employee is eligible for equity grants consistent with Company’s
ordinary compensation cycles, dates, and process.



(d)
PTO. Employee is eligible for PTO (paid time off) subject to the Employee
Handbook.



(e)
Employment Benefit Plans. Employee may participate in employee benefit plans in
which other similarly situated employees may participate, according to the terms
of applicable policies and as stated in the Employee Handbook. Employee
acknowledges receipt of the Employee Handbook available on the intercompany
website and will review and abide by its terms.



(f)
Expenses. Company will reimburse Employee for business expenses pursuant to
Company policy.




1

--------------------------------------------------------------------------------




4.
NONDISCLOSURE OF CONFIDENTIAL INFORMATION    



(a)
Company has provided and will continue to provide to Employee confidential
information and trade secrets including but not limited to Company’s
operational, sales, marketing, personally identifiable information about
employees, employee contact information and/or materials used for training and
or/employee development, and engineering information, customer lists, business
contracts, partner agreements, pricing and strategy information, product and
cost or pricing data, compensation information, strategic business plans,
budgets, financial statements, and other information Company treats as
confidential or proprietary (collectively the “Confidential Information”). This
section is not intended to limit Employee’s rights to discuss Employee’s
compensation or other terms and conditions of employment as allowed by law.
Employee acknowledges that such Confidential Information is proprietary and
agrees not to disclose it to anyone outside Company except to the extent that
(i) it is necessary in connection with performing his duties; (ii) Employee is
required by court order to disclose the Confidential Information, provided that
Employee shall promptly inform Company, shall cooperate with Company to obtain a
protective order or otherwise restrict disclosure, and shall only disclose
Confidential Information to the minimum extent necessary to comply with the
court order. Employee agrees to never use Confidential Information in competing,
directly or indirectly, with Company. When employment ends, Employee will
immediately return all Confidential Information to Company.

(b)
The terms of this Section 4 shall survive the expiration or termination of this
Agreement for any reason.

    
5.
NON-HIRE OF COMPANY EMPLOYEES



(a)
To further preserve the Confidential Information, during employment and for
twelve (12) months after employment ends (“Non-Hire Period”), Employee will not,
directly or indirectly, (i) hire or engage any current employee of Company,
including anyone employed by or providing services to Company within the 6-month
period preceding Employee’s last day of employment or engagement; (ii) solicit
or encourage any employee to terminate employment or services with Company; or
(iii) solicit or encourage any employee to accept employment with or provide
services to Employee or any business associated with Employee.



(b)
The terms of this Section 5 shall survive the expiration or termination of this
Agreement for any reason.



6.
NON-SOLICITATION OF CUSTOMERS



(a)
To further preserve the Confidential Information, Employee agrees not to solicit
Company’s customers for six (6) months after employment ends (the
“Non-Solicitation Period”) for or in connection with the provision of any
services substantially similar to those service provided by the Company (as set
forth in Section7). This Agreement shall not prevent Employee from otherwise
soliciting the Company’s customers.



(b)
The terms of this Section 6 shall survive the expiration or termination of this
Agreement for any reason.


2

--------------------------------------------------------------------------------






7.
NON-COMPETITION AGREEMENT



(a)
To further preserve the Confidential Information, Employee agrees that during
employment and for six (6) months after employment ends (the “Restricted
Period”), Employee will not work, as an employee, contractor, officer, owner,
consultant, or director, in any business anywhere in the world that sells
hosting and information technology services substantially similar to those
services provided by the Company, namely (i) provisioning, hosting, management,
monitoring, supporting, or maintenance of applications, computer servers
(whether dedicated, shared or virtual) and network connectivity in a datacenter
for remote use via the Internet, (ii) hosted email, storage, collaboration,
compute, virtual networking and similar services, and (iii) all similar related
services, all of the foregoing being defined for the purposes of this Agreement
as "Hosting.” Provided, that the forgoing restriction shall not prevent Employee
from becoming an employee of or contractor for a division of any Hosting company
that does not provide Hosting services, as long as Employee does not, during the
Restricted Period, perform services (including but not limited to providing
information, advice, strategy, recruiting or any other interaction with regard
to business matters) for a division of such company that provides Hosting
Services.



(b)
The terms of this Section 7 shall survive the expiration or termination of this
Agreement for any reason.



8.
TERMINATION



This Agreement may be terminated by mutual written agreement or:


(a)
Death. The date of Employee’s death shall be the termination date.



(b)
Disability. Company may terminate this Agreement and/or Employee’s employment if
Employee is unable to perform the essential functions of his full-time position
for more than 180 days in any 12 month period, subject to applicable law.



(c)
Termination By Company. Company may terminate employment with or without Cause.
“Cause” means:



(i) willful misconduct, including, without limitation, violation of sexual or
other harassment policy, gross negligence, misappropriation of or material
misrepresentation regarding property of Company, other than customary and de
minimis use of Company property for personal purposes, as determined in the
discretion of Company, or failure to take reasonable and appropriate action to
prevent material injury to the financial condition, business or reputation of
the Company;


(ii) non-performance of duties (other than by reason of disability);


(iii) failure to follow lawful directives of the Company or consistent failure
to meet reasonable performance objectives following a written warning and
opportunity to cure for one quarter;


(iv) a felony conviction or indictment, a plea of nolo contendere by Employee,
or other conduct by Employee that has or would result in material injury to
Company’s reputation, including indictment or conviction of fraud, theft,
embezzlement, or a crime involving moral turpitude;


(v) a material breach of this Agreement; or



3

--------------------------------------------------------------------------------




(vi) a significant violation of Company’s employment and management policies.


9.
COMPENSATION UPON TERMINATION



(a)
Death. Company shall, within 30 days, pay to Employee’s designee or, if no
person is designated, to Employee’s estate, Employee’s accrued and unpaid Base
Salary and bonus, subject to the terms of any applicable bonus plan, through the
date of termination, and any payments required under applicable employee benefit
plans.



(b)
Disability. Company shall, within 30 days, pay all accrued and unpaid base
Salary and bonus, subject to the terms of any applicable bonus plan, through the
termination date and any payments required under applicable employee benefit
plans.



(c)
Termination By Company For Cause: Company shall, within 30 days, pay to Employee
his accrued and unpaid Base Salary through the termination date and any payments
required under applicable employee benefit plans.



(d)
Non-Renewal By Employee. If Employee gives notice of non-renewal under Section
1, Company shall determine the termination date and will pay accrued and unpaid
Base Salary through the termination date, and any payments required under
applicable employee benefit plans. If the termination date is before the end of
the then current Employment Period, and if Employee signs a Severance Agreement
and General Release of claims in a form satisfactory to Company, then Company
will, in periodic payments in accordance with ordinary payroll practices and
deductions, pay Employee an amount equal to his pro-rata Base Salary through the
end of the then current Employment Period (“Severance Pay Period”).



(e)
Termination With Severance.



(1)
Termination By Company Without Cause - Severance: If Company terminates
employment without Cause and not by reason of death or disability, Company will
pay the accrued and unpaid Base Salary through the termination date and any
payments required under applicable employee benefit plans. In addition, if
Employee signs a Severance Agreement and General Release of claims in a form
satisfactory to Company, Company will pay Employee, in periodic payments in
accordance with ordinary payroll practices and deductions, Employee’s current
Base Salary for six (6) months (the “Severance Payments” or “Severance Pay
Period”).



(2)
Non-Renewal By Company - Severance: If employment ends because Company gives
notice of non-renewal under Section 1, Company shall determine the termination
date, even if such date is prior to the end of the Employment Period and will
pay the accrued and unpaid Base Salary through the termination date and any
payments required under applicable employee benefit plans. In addition, if
Employee signs a Severance Agreement and General Release of claims in a form
satisfactory to Company, Company will pay Employee, in periodic payments in
accordance with ordinary payroll practices and deductions, Employee’s current
Base Salary for six (6) months (the “Severance Payments” or “Severance Pay
Period”).


4

--------------------------------------------------------------------------------






(3)
Employment by Competitor or Re-hire During Severance Pay Period:



(i)    If Employee competes with Company, or is hired or engaged in any capacity
by any competitor of Company (to be determined in Company’s discretion), during
any Severance Pay Period, then the Severance Payments shall cease. The foregoing
shall not affect Company’s right to enforce the Non-Compete pursuant to Section
7. For purposes of this sub-section, a “competitor” of Company means: any
business anywhere in the world that sells Hosting as defined in Section 7.


(ii)    If Employee is rehired by Company or employed by or performing services
in any non-competitive capacity or business during any Severance Pay Period, the
Severance Payments shall cease.


10.
OWNERSHIP OF MATERIALS



Employee agrees that all inventions, improvements, discoveries, designs,
technology, and works of authorship (including but not limited to computer
software) made, created, conceived, or reduced to practice by Employee, whether
alone or in cooperation with others, during employment, together with all
patent, trademark, copyright, trade secret, and other intellectual property
rights related to any of the foregoing throughout the world, are among other
things works made for hire and belong exclusively to the Company, and Employee
hereby assigns all such rights to the Company. Employee agrees to execute any
documents, testify in any legal proceedings, and do all things necessary or
desirable to secure Company’s rights to the foregoing, including without
limitation executing inventors’ declarations and assignment forms. If there is a
separate signed agreement between Employee and the Company including terms
directly related to intellectual property rights, then the intellectual property
terms of that agreement shall control.
11.
PARTIES BENEFITED; ASSIGNMENTS



This Agreement shall be binding upon Employee, his heirs and his personal
representative or representatives, and upon Company and its respective
successors and assigns. Neither this Agreement nor any rights or obligations
hereunder may be assigned by Employee, other than by will or by the laws of
descent and distribution.


12.
GOVERNING LAW



This Agreement shall be governed by the laws of the State of Texas and Employee
expressly consents to the personal jurisdiction of the Texas state and federal
courts for any lawsuit relating to this Agreement.


13.
DEFINITION OF COMPANY



“Company” shall include Rackspace US, Inc., and its past, present and future
divisions, operating companies, subsidiaries and affiliates.

5

--------------------------------------------------------------------------------






14.
LITIGATION AND REGULATORY COOPERATION



During and after employment, Employee shall reasonably cooperate in the defense
or prosecution of claims, investigations, or other actions which relate to
events or occurrences during employment. Employee’s cooperation shall include
being available to prepare for discovery or trial and to act as a witness.
Company will pay an hourly rate (based on Base Salary as of the last day of
employment) for cooperation that occurs after employment, and reimburse for
reasonable expenses, including travel expenses, reasonable attorneys’ fees and
costs.


15.
DISPUTE RESOLUTION



(a)
Injunctive Relief: Employee agrees that irreparable damages to Company will
result from Employee's breach of this Agreement, including loss of revenue, loss
of goodwill associated with Employee as a result of employment, and/or loss of
the benefit to Company of any training, confidential, and/or trade secret
information provided to Employee, and any other tangible and intangible
investments made to and on behalf of Employee. A breach or threat of breach of
this Agreement shall give the non-breaching party the right to seek a temporary
restraining order and a preliminary or permanent injunction enjoining the
breaching party from violating this Agreement in order to prevent immediate and
irreparable harm. The breaching party shall pay to the non-breaching party
reasonable attorneys’ fees and costs associated with enforcement of this
Agreement, including any appeals. Pursuit of equitable relief under this
Agreement shall have no effect regarding the continued enforceability of the
Arbitration Section below. Remedies for breach under this Section are cumulative
and not exclusive; the parties may elect to pursue any remedies available under
this Agreement.



(b)
Arbitration: The parties agree that any dispute or claim, that could be brought
in court including discrimination or retaliation claims, relating to this
Agreement or arising out of Employee's employment or termination of employment,
shall, upon timely written request of either party, be submitted to binding
arbitration, except claims regarding: (i) workers’ compensation benefits; (ii)
unemployment benefits; (iii) Company’s employee welfare benefit plans, if the
plan contains a final and binding appeal procedure for the resolution of
disputes under the plan; (iv) wage and hour disputes within the jurisdiction of
any state Labor Commissioner; and (v) issues that could be brought before the
National Labor Relations Board or covered by the National Labor Relations Act.
This Agreement is not intended to prohibit the Employee from filing a claim or
communicating with any governmental agency including the Equal Employment
Opportunity Commission, the National Labor Relations Board or the Department of
Labor. The arbitration shall be conducted in San Antonio, Texas. The arbitration
shall proceed in accordance with the National Rules for Resolution of Employment
Disputes of the American Arbitration Association (“AAA”) in effect at the time
the claim or dispute arose, unless other rules are agreed upon by the parties.
Unless agreed to in writing, the arbitration shall be conducted by one
arbitrator from AAA or a comparable arbitration service, and who is selected
pursuant to the National Rules for Resolution of Employment Disputes of the AAA,
or other rules as the parties may agree to in writing. Any claims received after
the applicable statute of limitations period shall be deemed null and void. The
parties further agree that by entering into this Agreement, the right to
participate in a class or collective action is waived. CLAIMS MAY BE ASSERTED
AGAINST THE OTHER PARTY ONLY IN AN INDIVIDUAL CAPACITY AND NOT AS A PLAINTIFF OR
CLASS MEMBER IN ANY PURPORTED CLASS OR REPRESENTATIVE PROCEEDING. Further,
unless the parties agree otherwise, the arbitrator may not consolidate more than
one person's claims, and may not otherwise preside over any form of a
representative, collective


6

--------------------------------------------------------------------------------




or class proceeding. If this specific provision is found to be unenforceable,
then the entirety of this arbitration provision shall be null and void. The
arbitrator shall issue a reasoned award with findings of fact and conclusions of
law. Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Agreement, or to enforce or vacate an arbitration
award. However, in actions seeking to vacate an award, the standard of review to
be applied by said court to the arbitrator’s findings of fact and conclusions of
law will be the same as that applied by an appellate court reviewing a decision
of a trial court sitting without a jury, unless state law requires otherwise.
Company will pay the actual fee for the arbitrator and the claimant’s filing
fee; each party will pay their own attorneys’ fees and other expenses. Unless
otherwise provided by law and awarded by the arbitrator, each party will pay its
own attorneys’ fees and other costs.


16.
REPRESENTATIONS AND WARRANTIES OF EMPLOYEE



Employee shall keep all terms of this Agreement confidential, except as may be
disclosed to Employee’s spouse, accountants or attorneys. Employee represents
that he is under no contractual or other restriction inconsistent with the
execution of this Agreement, the performance of his duties hereunder, or the
rights of Company. Employee authorizes the Company to inform any prospective
employer of the existence and terms of this Agreement without liability for
interference with Employee’s prospective employment. Employee represents that he
is under no disability that prevents him from performing the essential functions
of his position, with or without reasonable accommodation.


17.
SECTION 409A COMPLIANCE



Payments under this Agreement (the “Payments”) shall be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Section 409A, the Regulations, applicable case law and
administrative guidance. All Payments shall be deemed to come from an unfunded
plan. Notwithstanding any provision in this Agreement, all Payments subject to
Section 409A will not be accelerated in time or schedule. Employee and Company
will not be able to change the designated time or form of any Payments subject
to Section 409A. In addition, all Severance Payments that are deferred
compensation and subject to Section 409A will only be payable upon a "separation
from service" (as that term is defined at Section 1.409A-1(h) of the Treasury
Regulations) from the Company and from all other corporations and trades or
businesses, if any, that would be treated as a single "service recipient" with
the Company under Section 1.409A-1(h)(3). All references in this Agreement to a
termination of employment and correlative terms shall be construed to require a
"separation from service".
18.
MISCELLANEOUS



This Agreement is not effective unless fully executed by all parties, including
the President or CEO of the Company, and approved by the board of directors or
compensation committee as required by Company. This Agreement contains the
entire agreement of the parties on the subject matters in this agreement and
supersedes any prior written or oral agreements or understandings between the
parties except as noted in Section 10 above. No modification shall be valid
unless in writing and signed by the parties. This Agreement may be executed in
counterparts, a counterpart transmitted via electronic means, and all executed
counterparts, when taken together, shall constitute sufficient proof of the
parties’ entry into this Agreement. The parties agree to execute any further or
future documents which may be necessary to allow the full performance of this
Agreement. The failure of a party to require performance of any provision of
this Agreement shall not affect the right of such party to later enforce any
provision. A waiver of the breach of any term or condition of this Agreement
shall not be deemed a waiver of any subsequent breach of the same or any other
term or condition.

7

--------------------------------------------------------------------------------




If any provision of this Agreement shall, for any reason, be held unenforceable,
such unenforceability shall not affect the remaining provisions hereof, except
as specifically noted in this Agreement, or the application of such provisions
to other persons or circumstances, all of which shall be enforced to the
greatest extent permitted by law. Company and Employee agree that the
restrictions contained in Section 4, 5, 6, and 7, are reasonable in scope and
duration and are necessary to protect Confidential Information. If any
restrictive covenant is held to be unenforceable because of the scope, duration
or geographic area, the parties agree that the court or arbitrator may reduce
the scope, duration, or geographic area, and in its reduced form, such provision
shall be enforceable. Should Employee violate the provisions of Sections 5, 6,
or 7, then in addition to all other remedies available to Company, the duration
of these covenants shall be extended for the period of time when Employee began
such violation until he permanently ceases such violation. The headings in this
Agreement are inserted for convenience of reference only and shall not control
the meaning of any provision hereof.


Upon full execution by all parties, this Agreement shall be effective on the
later date of the two signature dates below.


EMPLOYEE:


/s/ Joe Saporito                        Date: March 11, 2015    
Joe Saporito


COMPANY:


/s/ William Taylor Rhodes                     Date: March 11, 2015    
Rackspace US, Inc.
By: William Taylor Rhodes,
Its: President and CEO

























8